COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MICHAEL DANIEL CUCUTA,                                       No. 08-15-00027-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            213th District Court
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                             State.                             (TC# 1371061R)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until August 18, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Blake R. Burns, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 18, 2015.

       IT IS SO ORDERED this 21st day of July, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.